On 17 July, in a summer 
already marked by alarming reports from Syria, 
Iraq and Gaza, our country was confronted with a 

stark international reality. The 298 passengers of 
Flight MH-17 would be alive today if not for the Crimea 
conflict and the destabilization of eastern Ukraine. Of 
those victims, 196 were Dutch nationals.

That tragedy has had an enormous impact on 
our country — so many innocent men, women and 
children, entire families ripped from neighbourhoods, 
empty desks in offices and schools, teammates gone 
forever. Everyone in the Netherlands knew someone in 
that plane, directly or indirectly, and we will feel the 
pain for years to come. Some of the victims still have 
not been identified, and that must be done as soon as 
possible. Nothing is more important to their loved ones, 
wherever in the world they may be.

This summer we were reminded again of how 
closely interwoven events at home and abroad can be 
and how important a stable world order is to our national 
interests. We saw again that when it comes to addressing 
the major problems facing the global community, there 
is simply no alternative to working together. That is the 
firm conviction of the Dutch Government.

We are grateful for the wide support for Security 
Council resolution 2166 (2014). All remains and personal 
belongings must be repatriated. The cause of the Flight 
MH-17 disaster must be brought to light, and those 
responsible must be brought to justice. Unhindered 
access to the crash site is therefore essential. The Dutch 
Government is fully committed to achieving those 
goals, working with all the countries and organizations 
involved.

The Constitution of the Netherlands contains a 
unique article that says, “The Government shall promote 
the development of the international legal order”. That 
self-imposed responsibility comes from a long tradition 
of freedom, respect for the rule of law and our country’s 
international orientation. In March, we put that principle 
into practice once again when we hosted the Nuclear 
Security Summit, a conference on an important topic 
that must remain high on the international agenda. The 
events of this summer have made us even more resolute 
about promoting the international legal order and about 
working to that end with everyone here in the General 
Assembly, in the knowledge that peace, justice and 
development are closely interconnected.

The year 2015 is an important one for the global 
development agenda. We will be reviewing the 
Millennium Development Goals and raising the 
bar once again. In July this year, the Open Working 
Group on Sustainable Development Goals laid a solid 
foundation for the future that reflects the Netherlands’ 
priorities. The most important goal is to eradicate 
extreme poverty within a generation in a way that 
does not harm economic growth, social equality or the 
environment. We must link short-term goals with long-
term goals.

Despite the progress made, we know that fragile 
States, where the rule of law barely exists, had no 
chance of achieving the Millennium Development 
Goals. In 2013 there were more displaced people in 
conflict regions than ever before. For those reasons, 
the Netherlands applauds the Open Working Group’s 
intention to include peace and the rule of law in the new 
framework.

We also welcome the Secretary-General’s announced 
intention to establish the United Nations Mission for 
Ebola Emergency Response. The Netherlands will 
substantially increase its humanitarian aid. Part of that 
effort is a new contribution of €18 million to the fight 
against Ebola.

In the same vein, the Netherlands will continue to 
support and participate in United Nations peacekeeping 
missions. We currently have military personnel and 
relief workers serving in Mali, South Sudan and 
elsewhere. The upcoming review of peacekeeping 
missions is an opportunity to improve the instrument 
and make it more effective. The Netherlands believes 
that major progress can be made on that front by further 
integrating the three Ds: defence, development and 
diplomacy.

Our commitment to fulfilling Security Council 
resolution 1325 (2000) remains firm too, because 
women’s leadership is essential to achieving peace and 
security. The important role that women play as change 
agents in politics, economic development and society 
cannot be emphasized enough.

As host country to many international legal 
institutions, including the International Court of Justice 
and the International Criminal Court, the Netherlands 
feels a special responsibility with respect to international 
law. When innocent people fall victim to impunity, 
human rights violations and the violence of war, the 
international community cannot and should not just 
stand by and just watch. Perpetrators must be brought 
to justice, however complex and time-consuming the 
process may be. We owe this not only to the passengers 
of Malaysia Airlines Flight MH-17, but also to the 

victims of violence in Syria and in Iraq. The horrifying 
images of mass executions and beheadings in the region 
are burned into our memories. They impress upon 
us how important it is for the Security Council and 
international legal institutions to be able to act boldly 
and decisively.

The Kingdom of the Netherlands, a partner for 
peace, justice and development, is a candidate for a 
non-permanent seat on the Security Council in 2017 
and 2018. We want to help modernize and strengthen 
that important United Nations body. Renewal is 
needed to ensure its effectiveness and legitimacy. The 
Security Council must be able to act in a crisis. When 
mass atrocities are being committed somewhere in the 
world, veto power should be exercised with greater 
restraint. We salute the French initiative in that regard. 
We also believe that the Security Council’s authority 
and resolve would be enhanced if the United Nations 
Member States were more broadly represented. That 
is especially true of the African States which, in our 
opinion, are underrepresented.

In closing, Dag Hammarskjöld once said that

“[t]he principles of the Charter are, by far, greater 
than the Organization in which they are embodied, 
and the aims which they are to safeguard are holier 
than the policies of any single nation or people” 
(S/PV.751, para. 4).
The Netherlands shares that conviction and remains 
steadfast in its commitment to promoting the 
international legal order, as our Constitution demands.
